              Case 18-25574-PGH           Doc 27   Filed 09/25/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

In re:                                                       Case No. 18-25574-JKO
RAY’S QUALITY AUTO SALES, INC.,
                                                             Chapter 7

            Debtor.
                                               /

  TRUSTEE’S MOTION FOR TURNOVER OF PROPERTY OF THE BANKRUPTCY
                ESTATE AND FOR ADDITIONAL RELIEF
                          (Olga Del Torro)

       Sonya Salkin Slott, Chapter 7 Trustee (“Trustee”), by and through her undersigned

counsel, requests that this Honorable Court to enter an Order granting this Trustee’s Motion for

Turnover of Debtor’s non-exempt personal property and over-exempt assets, and states as

follows:

       1.      Ray’s Quality Auto Sales, Inc. (“Debtor”) filed a Voluntary Petition under

Chapter 7 of the Bankruptcy Code on December 15, 2018 (“Petition Date”), with the Trustee

immediately appointed.

       2.      The pre-petition business of the Debtor involved the sale of used automobiles to

consumers with questionable credit ratings.

       3.      As of the Petition Date, the Debtor had four (4) accounts receivable relating to

such sales. Accordingly, the Trustee filed her Motion to Compromise Accounts Receivable [ECF

18], which this Court granted [ECF 24].

       4.      The Trustee has already resolved two of the four accounts receivable, with a third

to be resolved or to continue to be paid upon the original terms of payment.

       5.      However, the fourth borrower, Olga Del Toro (“Del Toro”), has proven to be

problematic. She is possession of 2013 Volkswagen Passat (“Vehicle”) from the Debtor, for
               Case 18-25574-PGH          Doc 27     Filed 09/25/19    Page 2 of 3




which the Debtor (and now Trustee) holds physical possession of the title (with the Debtor’s lien

duly noted on such title).

       6.      Del Toro is behind in payments for May, June, July, August and September of

2019 (each of $297.72), with a total indebtness owed of $4,751.74. Efforts to collect such

payments by demand have not succeeded.

       7.      Because voluntary efforts to obtain payment for, or possession of, the Vehicle

have not been successful, the Trustee is forced to move this Court to enter an order of turnover

requiring Del Toro to surrender the Vehicle to the Trustee. This Motion will be duly served upon

Del Toro by mail (at her residence) and email to insure her receipt.

       8.      While the Trustee hopes Del Toro will comply with any such order (and she will

be subject to motion for an order to show cause why she should not be held in contempt if she

fails to do so), the alternate relief of repossession may also be prudent. Accordingly, the Trustee

also seeks authority to peaceably repossess the Vehicle if the Trustee determines such action

advisable in her business judgment.

       WHEREFORE the Chapter 7 Trustee requests that this Honorable Court enter an Order

granting the Trustee’s Motion for Turnover hereinabove and further authorizing the Trustee to

utilize the alternative remedy of peaceful repossession, if she deems it advisable; and for such

further and additional relief the Court finds appropriate.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

of the Southern District of Florida, that I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A) and that a true and correct copy of the

foregoing was served via First Class U.S. Mail this 25th day of September, 2019 upon the
               Case 18-25574-PGH       Doc 27     Filed 09/25/19    Page 3 of 3




parties listed on the attached Service List except those who received this through the Court’s

electronic filing system.

                                                The Salkin Law Firm PA
                                                Attorneys for Trustee
                                                P.O. Box 15580
                                                Plantation, FL 33318
                                                Telephone (954) 423-4469
                                                Email:       mark@msbankrupt.com

                                                By: /s/ Mark Bonacquisti
                                                        FBN 0703257
